Citation Nr: 1310244	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  11-02 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome as a result of exposure to herbicides. 

2.  Entitlement to service connection for hypertension as a result of exposure to herbicides. 

3.  Entitlement to service connection for diabetes mellitus, type 2 as a result of exposure to herbicides. 

4.  Entitlement to service connection for a vision disability, claimed as secondary to diabetes mellitus, type 2.

5.  Entitlement to service connection for peripheral neuropathy, right upper extremity claimed as secondary to diabetes mellitus, type 2. 

6.  Entitlement to service connection for peripheral neuropathy, left upper extremity claimed as secondary to diabetes mellitus, type 2. 

7.  Entitlement to service connection for peripheral neuropathy, right lower extremity claimed as secondary to diabetes mellitus, type 2. 

8.  Entitlement to service connection for peripheral neuropathy, left lower extremity claimed as secondary to diabetes mellitus, type 2. 

9.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to August 1957.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the Veteran's January 2011 substantive appeal, he requested a Travel Board hearing.  He subsequently withdrew that request by way of an August 2012 correspondence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1. The Veteran did not serve in Vietnam and served in Korea prior to April 1, 1968. 

2. The Veteran is not presumed to have been exposed to herbicides and exposure to herbicides has not otherwise been shown by the evidence of record. 

3.  The preponderance of the evidence indicates that the Veteran's irritable bowel syndrome was not present in service or for many years thereafter, nor is there competent evidence linking it to any incident of service.

4.  The preponderance of the evidence indicates that the Veteran's hypertension was not present in service or for many years thereafter, nor is there competent evidence linking it to any incident of service.

5.  The preponderance of the evidence indicates that the Veteran's diabetes mellitus was not present in service or for many years thereafter, nor is there competent evidence linking it to any incident of service.

6.  The preponderance of the evidence indicates that the Veteran's vision disability was not present in service or for many years thereafter, nor is there competent evidence linking it to any incident of service or to any service-connected disability.

7.  The preponderance of the evidence indicates that the Veteran's peripheral neuropathy of all extremities was not present in service or for many years thereafter, nor is there competent evidence linking it to any incident of service or to any service-connected disability.

8.  The preponderance of the evidence indicates that the Veteran did not engage in combat with the enemy.

9.  The occurrence of a stressor to which the Veteran attributes the symptoms of PTSD is not supported by credible evidence.

10.  The preponderance of the evidence indicates that the Veteran's acquired psychiatric disorder was not present in service or for many years thereafter, nor is there competent evidence linking it to any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for irritable bowel syndrome, claimed as the
 result of herbicide exposure, have not been met.   38 U.S.C.A. § 1101, 1112, 1116, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2012). 

2.  The criteria for service connection for hypertension, claimed as the result of herbicide exposure, have not been met. 38 U.S.C.A. § 1101, 1112, 1116, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2012). 

3.  The criteria for service connection for diabetes mellitus, type II, claimed as the result of herbicide exposure, have not been met.  38 U.S.C.A. § 1101, 1112, 1116, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2012). 

4.  The criteria for service connection for a vision disability, claimed as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. § 1101, 1112, 1116, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2012). 

5.  The criteria for service connection for a peripheral neuropathy of all extremities, claimed as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. § 1101, 1112, 1116, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2012). 

6.  The criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in September 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes the RO was notified in October 2008 that the Veteran's service treatment and personnel records were not on file and were apparently destroyed in a fire at the NPRC in St. Louis, Missouri, in 1973.  The Veteran was informed by the RO that they were unable to locate his service records in October 2008 and July 2009.  He was told to complete NA Form 13055, Request for Information Needed to Reconstruct Medical Data in the October 2008 letter.  He was further informed that he could submit his own records of treatment in the military or any other records which would assist in the reconstruction of his records.  The Veteran completed a NA Form 13055 in October 2008 but did not report any treatment for any condition occurring in service, noting that he did not remember anything about his past medical history due to psychiatric medication.  VA treatment records indicate that the Veteran had been prescribed Citalopram for depression in August 2008.  A VA psychiatric treatment note dated April 2009 indicates that the Veteran's long-term, short-term and immediate recall memory is intact.  Thus, the Board finds that the Veteran's allegation of not remembering any past medical history is not credible.  

Additionally, the Veteran's stressor statements are detailed below.  A September 2009 response from Joint Service Records Research Center (JSRRC) indicates that the lack of correlation between the Veteran's service and his alleged stressor did not support a finding of stressor confirmation; noting that the Veteran's duty and assignments could not be verified without personnel or service treatment records.  Additionally, the Board observes that the Veteran only indicated that he was deployed with the Army's Fifth Division to Korea, not indicating his specific brigade, battalion or company.   

The Board notes that the duty to assist is a two-way street.  If an appellant wishes help, he cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that any further attempts to locate outstanding service records would be futile.  38 C.F.R. § 3.159(c)(2).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran has not identified any in-service incident, with the exception of herbicide exposure discussed more thoroughly below, or injury which is related to any of his current disabilities.  Furthermore, the record contains no competent evidence suggesting a causal relationship between the current disability and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Certain diseases, to include diabetes mellitus, hypertension and psychosis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112  (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  As there is no evidence or claim that the Veteran was diagnosed with hypertension or diabetes mellitus, type II, within one year of service the above provision is not applicable. 

Alternatively, if a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d)  are also satisfied. 38 C.F.R. § 3.309(e).  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) and non-Hodgkin's lymphoma.  Id.  

Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6)  are met. 
38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.309(e).  The governing law provides that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

In addition, effective February 24, 2011, VA amended its regulations to extend a presumption of herbicide exposure to Veterans who served in Korea.  Specifically, VA is adding a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307  that reads as follows: 

A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See Final Rule, 76 Fed. Reg. 4,245  -47 (January 25, 2011) (to be codified as 38 C.F.R. § 3.307(a)(6)(iv).  This amendment is effective for all claims received by VA on or after February 24, 2011, and to claims pending before VA on that date, which includes the current appeal. If it is determined that a Veteran who served in Korea during this time period belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.

Service connection is available for a disease or disability that is proximately caused by a service connected disease or disability; and for the aggravation of a non-service connected disability by a service connected disease or disability.  38 C.F.R. § 3.310 (2012).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)]; a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Physical Disabilities

The Veteran believes that his physical disabilities decided herein were caused by herbicide exposure in service or are secondary to disabilities caused by herbicide exposure.

The Board finds that the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides during service.  The Veteran served from October 1955 to August 1957.  These dates were reported by the Veteran on his initial claim in September 2008 and were verified by the NPRC. As DOD has determined that no herbicides were used in Korea prior to April 1, 1968, the Board finds that the Veteran's contentions concerning herbicide exposure are without basis and not credible.

Thus, the Board finds that the Veteran did not serve while herbicides were used in Southeast Asia and is not presumed to have been exposed to herbicides in service. Given the above, the Board concludes that the Veteran is not entitled to any presumptions based on herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309. 

The fact that the Veteran is not entitled to the foregoing regulatory presumption of service connection does not preclude an evaluation as to whether he is entitled to service connection on a direct basis or entitled to presumptive service connection for a chronic disease.  See Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994). 

Concerning service connection for the Veteran's claimed disabilities on a direct basis, the Veteran has never claimed any incident of service, other than herbicide exposure, which resulted in a current disability.  On his initial claim form, he indicated that he had diabetes mellitus due to Agent Orange exposure with peripheral neuropathy, an eye disability, and hypertension as secondary to his diabetes mellitus.

VA treatment records indicate diagnoses of diabetes mellitus, peripheral neuropathy of all four extremities, glaucoma, and hypertension.  A May 2004 VA treatment record indicates that he established his care with VA on that date.  VA treatment records do not indicate that any of these disabilities are related to any incident of service, nor do they indicate that any of these disabilities manifested more than fifty-five years ago, during the Veteran's active duty.  An August 2012 VA treatment note in the Veteran's virtual record, indicates that his diabetes mellitus, hypertension and glaucoma had their onset in 2004.  Additionally, a November 2007 private treatment record indicates that the Veteran has a family history of diabetes and hypertension.  There is no indication in the record, to include as being from the Veteran, that any of these claimed conditions began during active service.  

Concerning the Veteran's claim for service connection for irritable bowel syndrome, there is no specific finding of such on either VA treatment or private treatment records.  The Veteran has been diagnosed with a different gastrointestinal disorder, gastrointestinal reflux disease (GERD), in the context of VA treatment in December 2004.  However, there is no indication in the record that the Veteran has had a gastrointestinal disorder which began during service or is related to any incident of service.  

In summary, the preponderance of the evidence shows that the Veteran served in Korea prior to herbicide use there, and there is no other evidence corroborating his exposure to herbicides during service.  Furthermore, the weight of the probative evidence of record does not relate the Veteran's diabetes mellitus, peripheral neuropathy, gastrointestinal disorder, eye disability or hypertension to his service or any incident of service.  Moreover, the evidence does not show, and the Veteran does not contend, that his disabilities arose during service or for many years thereafter.  Therefore, the claims for service connection are denied. 

With regards to the Veteran's claim that he has disabilities, namely vision problems, peripheral neuropathy and hypertension, as a result of diabetes mellitus; service connection has not been established diabetes mellitus.  Therefore, secondary service connection on this basis must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran himself believes that his physical disabilities discussed herein are related to active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, due to the passage of time, the reported delayed onset of symptoms (more than fifty years), and the nature of the systemic disabilities claimed, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case.  

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Mental Health Disabilities

The Board notes that the Veteran had active service reportedly in Korea from April 1956 to December 1957.  The Veteran contended in his December 2008 stressor statement that he saw dead bodies and that members of his unit were wounded.  More specifically, the Veteran indicated that he was deployed to Korea in March 1956 and was in clean-up operations.  He indicated that members of his unit were wounded and there were dead bodies and awful smells.

In the context of August 2008 VA treatment, the Veteran reported that he had psychiatric symptoms for the prior 20 years which had intensified during the prior 5 years.  The Board notes that although there are some negative PTSD screenings of record, a September 2008 VA treatment note indicates depression with symptoms of PTSD.  VA treatment records dated August 2008 and September 2008 indicate that the Veteran had flashbacks and nightmares concerning the Korean War.  Additionally, an April 2009 VA treatment note indicates the Veteran's chief complaints of PTSD, anxiety and depression.

The Board observes that the Veteran did not serve during the Korean War era.  Additionally, he served after years all American combat operations had ceased in Korea in 1953.  Thus, as the Veteran's contentions are simply not possible about being involved in combat in Korea and his dates of service are uncontradicted, the Board cannot find his history of in-service events credible.  More specifically, as dictated by VA, the "Korean War era" ended in January 1955.  The Veteran began service after the end of the Korean War era and more than two years after an armistice was signed and organized combat operations had ceased.  In this regard, the Board finds that the recent change in regulations concerning PTSD, found at 38 C.F.R. § 3.304, is inapplicable in the current case as there is no probative evidence that the Veteran engaged in combat with the enemy or was under fear of hostile military or terrorist activity.

The Board notes that a September 2008 VA treatment notes a diagnosis of PTSD.  However, there is no diagnosis of PTSD associated with a corroborated stressor or consistent with the DSM-IV.  See DSM-IV.  There has been no such verification of a stressor in this case and, in fact, his report of stressors is unreliable.  As the Veteran's claim is not substantiated by credible supporting evidence that the claimed in-service stressors occurred, the criteria for a grant of service connection are not met, and the claim for service connection for PTSD must be denied.  

The Board additionally notes that the Veteran specifically indicated in an August 2008 VA treatment record that he had psychiatric symptomatology for the prior 20 years.  Thus, he does not describe his psychiatric problems as being chronic since service, but rather as manifesting approximately thirty years post-service.  Additionally, the Board notes that the Veteran himself does not claim in-service treatment for psychiatric problems and there is no competent opinion of records which provides a nexus between any current psychiatric problems in-service or within one year of service.

The Veteran himself believes that he has a psychiatric disability which is related to active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, due to the passage of time, the reported delayed onset of symptoms (more than thirty years), the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case.  

In arriving at the decision to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990). 



ORDER

Entitlement to service connection for irritable bowel syndrome claimed as a result of exposure to herbicides is denied. 

Entitlement to service connection for hypertension claimed as a result of exposure to herbicides or secondary to diabetes mellitus is denied. 

Entitlement to service connection for diabetes mellitus, type 2 claimed as a result of exposure to herbicides is denied. 

Entitlement to service connection for a vision disability claimed as secondary to diabetes mellitus, type 2 is denied.

Entitlement to service connection for peripheral neuropathy, right upper extremity claimed as secondary to diabetes mellitus, type 2 is denied. 

Entitlement to service connection for peripheral neuropathy, left upper extremity claimed as secondary to diabetes mellitus, type 2 is denied. 

Entitlement to service connection for peripheral neuropathy, right lower extremity claimed as secondary to diabetes mellitus, type 2 is denied. 

Entitlement to service connection for peripheral neuropathy, left lower extremity claimed as secondary to diabetes mellitus, type 2 is denied. 

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


